
	
		I
		112th CONGRESS
		1st Session
		H. R. 1284
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to enhance the
		  suicide prevention program of the Department of Defense by specifically
		  requiring suicide prevention training during recruit basic training,
		  preseparation counseling, and mental health assessments.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Forces Suicide Prevention Act of
			 2011.
		2.Enhancement of
			 suicide prevention program of the Department of Defense
			(a)EnhancementThe Secretary of Defense shall take
			 appropriate actions to enhance the suicide prevention program of the Department
			 of Defense through the provision of suicide prevention information and
			 resources to members of the Armed Forces from their initial enlistment or
			 appointment through their final retirement or separation.
			(b)Cooperative
			 effortThe Secretary of
			 Defense shall develop suicide prevention information and resources in
			 consultation with—
				(1)the Secretary of
			 Veterans Affairs, the National Institute of Mental Health, and the Substance
			 Abuse and Mental Health Services Administration of the Department of Health and
			 Human Services; and
				(2)to the extent appropriate, institutions of
			 higher education and other public and private entities, including international
			 entities, with expertise regarding suicide prevention.
				3.Suicide
			 prevention training component during recruit basic training
			(a)Army
				(1)Training
			 requiredChapter 401 of title
			 10, United States Code, is amended by inserting after section 4320 the
			 following new section:
					
						4320a.Recruit basic
				training: availability of suicide prevention resources
							(a)AvailabilityAs part of the initial entry training
				program of the Army that constitutes the basic training of new recruits, the
				Secretary of the Army shall include a training component on suicide
				prevention.
							(b)ElementsThe suicide prevention training component
				shall include the following:
								(1)Methods for recognizing risk factors for
				suicide.
								(2)Protocols for
				responding to crisis situations involving members who may be at high risk for
				suicide.
								(3)Information about
				suicide prevention services available to members, including toll-free hotlines
				and Internet resources.
								(4)Information on
				best practices for suicide
				prevention.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4320 the following
			 new item:
					
						
							4320a. Recruit basic training:
				availability of suicide prevention
				resources.
						
						.
				(b)Navy and Marine
			 Corps
				(1)Training
			 requiredChapter 602 of such
			 title is amended by adding at the end the following new section:
					
						6933.Recruit basic
				training: availability of suicide prevention resources
							(a)AvailabilityAs part of the initial entry training
				program of the Navy and the Marine Corps that constitutes the basic training of
				new recruits, the Secretary of the Navy shall include a training component on
				suicide prevention.
							(b)ElementsThe suicide prevention training component
				shall include the following:
								(1)Methods for recognizing risk factors for
				suicide.
								(2)Protocols for
				responding to crisis situations involving members who may be at high risk for
				suicide.
								(3)Information about
				suicide prevention services available to members, including toll-free hotlines
				and Internet resources.
								(4)Information on
				best practices for suicide
				prevention.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							602. Recruit basic training: availability
				of suicide prevention
				resources.
						
						.
				(c)Air
			 Force
				(1)Training
			 requiredChapter 901 of such
			 title is amended by inserting after section 9320 the following new
			 section:
					
						9320a.Recruit basic
				training: availability of suicide prevention resources
							(a)AvailabilityAs part of the initial entry training
				program of the Air Force that constitutes the basic training of new recruits,
				the Secretary of the Air Force shall include a training component on suicide
				prevention.
							(b)ElementsThe suicide prevention training component
				shall include the following:
								(1)Methods for recognizing risk factors for
				suicide.
								(2)Protocols for
				responding to crisis situations involving members who may be at high risk for
				suicide.
								(3)Information about
				suicide prevention services available to members, including toll-free hotlines
				and Internet resources.
								(4)Information on
				best practices for suicide
				prevention.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4320 the following
			 new item:
					
						
							4320a. Recruit basic training:
				availability of suicide prevention
				resources.
						
						.
				4.Notice of
			 availability of and access to suicide prevention resources during preseparation
			 counselingSection 1142(b)(8)
			 of title 10, United States Code, is amended by inserting before the period the
			 following: and the availability to the member and the member’s family of
			 the suicide prevention resources described in section 1177(d) of this
			 title.
		5.Notice of
			 availability of and access to suicide prevention resources during medical
			 examination to evaluate a diagnosis of post-traumatic stress disorder or
			 traumatic brain injurySection
			 1177 of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(d)Availability of
				suicide prevention resources(1)The medical examination required by
				subsection (a) shall include the provision of information to the member
				regarding the availability of the suicide prevention resources described in
				paragraph (2) and the right of the member to access such resources.
					(2)The suicide prevention resources available
				under paragraph (1) shall include the following:
						(A)Methods for recognizing risk factors for
				suicide.
						(B)Protocols for responding to crisis
				situations involving members who may be at high risk for suicide.
						(C)Information about suicide prevention
				services available to members, including toll-free hotlines and Internet
				resources.
						(D)Information on best practices for
				suicide
				prevention.
						.
		
